PER CURIAM.
By petition for Writ of Certiorari we have for review an order of the Florida Industrial Commission dated July 23, 1968.
Our consideration of the record, briefs and arguments leads us to the conclusion that the order of the Judge of Industrial Claims is supported by competent substantial evidence and comports with the essential requirements of law. United States Casualty Co. v. Maryland Casualty Co., 55 So.2d 741 (Fla.1951). Its affirmance by the Full Industrial Commission is, therefore, without error. Certiorari is denied.
The attorneys for respondent, Willie Mae Bates, are awarded a fee in the amount of Three Hundred Fifty Dollars ($350.00) for services rendered in this Court.
It is so ordered.
ERVIN, C. J., DREW, CARLTON, ADKINS and BOYD, JJ., and RAWLS, District Court Judge, concur.
ROBERTS, J., dissents with opinion.